Case 1:20-cv-00882-MN-CJB Document 36 Filed 07/20/21 Page 1 of 1 PageID #: 446




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JUNO INVESTMENTS, LLC,                          )
                                                 )
                       Plaintiff,                )
                                                 )
                 v.                              )   C.A. No. 20-882 (MN) (CJB)
                                                 )
 JOHN R. MILLER, ESQUIRE and                     )
 RAYBURN COOPER & DURHAM, P.A.,                  )
                                                 )
                       Defendant.                )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       At Wilmington, this 20th day of July 2021:

       WHEREAS, on June 25, 2021, Magistrate Judge Burke issued a Report and

Recommendation (“the Report”) (D.I. 35) in this action, recommending that the Court deny

Defendants’ motion to dismiss and, in the alternative, for a more definite statement filed pursuant

to Rule 12(b)(6) and Rule 12(e) of the Federal Rules of Civil Procedure (D.I. 6); and

       WHEREAS, no party filed objections to the Report pursuant to Rule 72(b)(2) of the Federal

Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

of the record;

       THEREFORE, IT IS HEREBY ORDERED, that the Report and Recommendation is

ADOPTED.

       Defendants’ motion to dismiss and, in the alternative, for a more definite statement (D.I. 6)

is DENIED.


                                             The Honorable Maryellen Noreika
                                             United States District Court Judge
